Citation Nr: 1504940	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date earlier than April 11, 2007 for the grant of service connection for a delusional disorder and posttraumatic stress disorder (PTSD).

2.  Whether clear and unmistakable error (CUE) was made in a December 21, 1971 rating decision which denied service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. The Veteran had a hearing before the Board in August 2013 and the transcript is of record.


FINDINGS OF FACT

1. The December 1971 decision in which service connection for a nervous condition was explicitly denied provided notice such that a reasonable person could infer that any claims of entitlement to service connection for any other psychiatric disability had been decided unfavorably. 

2. Subsequent to the RO's final December 1971 decision, the earliest written communication requesting a determination of entitlement or evidencing a belief in entitlement to service connection for any psychiatric disability was received by VA on April 11, 2007.

2. Prior to receipt of the claim on April 11, 2007 there were no pending requests for service connection for any psychiatric disability that remained unadjudicated.

4.  The record does not establish an error of fact or law in the December 1971 rating decision that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.
CONCLUSIONS OF LAW
 
1. The December 1971 rating decision is final as to the claim of entitlement to service connection for any nervous condition. 38 U.S.C. § 4004(b) (1971), 38 C.F.R. §§ 19.104 (1971); currently 38 U.S.C.A. § 7104 (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2. No claim for an acquired psychiatric disorder, to include delusional disorder and PTSD, remained pending after the December 1971 rating decision became final. 38 U.S.C. § 310 (1971); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.157(b)(1), 3.160(c), 3.303, 3.304(f), 4.130, Diagnostic Codes 9201-05, 9410, 9411 (1971, 2014).
 
3.  The December 1971 rating decision did not contain CUE in denying service connection for a nervous condition. 38 C.F.R. § 3.105 (2014).

4. The criteria for an effective date earlier than April 11, 2007 for the grant of entitlement to service connection for delusional disorder and PTSD have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155(a), 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Although the VCAA is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to clear and unmistakable error claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions." A claim of CUE it is not by itself a claim for benefits. Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process. A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision. Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE. As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE claims.  See also 38 C.F.R. § 20.1411(c), (d) (2014).

With regard to the earlier effective date claim on appeal, the Board finds VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The award of service connection for delusional disorder and PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the effective date of service connection did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

In any case, the Veteran was provided a letter in June 2007 after filing his claim seeking entitlement to service connection for a mental condition providing notice of the evidence needed to substantiate his claim.  This letter included information on how disability ratings and effective dates are determined.  Moreover, neither the Veteran nor his attorney has argued that the Veteran has been provided inadequate notice, and the Board finds that any such inadequate notice is harmless in this case as the Veteran and his attorney, as reflected in the testimony provided in an August 2013 hearing before the Board and the August 2013 brief submitted by the Veteran's attorney, have demonstrated actual knowledge of the criteria both to establish an earlier effective date and to demonstrate that a claim has not yet been adjudicated by VA and is still pending.

 The Veteran's service treatment records, VA medical treatment records, VA examinations, and identified private medical records have been obtained to the extent available. There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the earlier effective date and CUE claims. The Veteran was assisted at the hearing by a personal attorney. The attorney asked questions as necessary and presented the legal reasoning behind the benefit sought on appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his attorney, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims seeking an earlier effective date for the grant for service connection for a psychiatric disability, to include due to alleged CUE with a prior rating decision.  Neither the attorney representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Earlier Effective Date

 In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  Similarly, the effective date for the grant of service connection stemming from a petition to reopen a previously denied claim is the date of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).

The Veteran claims entitlement to an effective date of September 24, 1971 the day he originally filed a claim seeking entitlement to service connection for a nervous condition.  The original claim was denied in a December 1971 rating decision, but the Veteran claims entitlement to this earlier effective date under two alternative theories.  On the one hand, the Veteran claims the December 1971 rating decision did not encompass all reasonably raised psychiatric diagnoses at the time, to include depression, and therefore the claim is still pending as to these unadjudicated diagnoses.  On the other hand, the Veteran claims entitlement to an earlier effective date on the basis of CUE with the December 1971 rating decision.  

Prior Pending Claims

The Board will first address the question of whether any claim remains pending since 1971.  

The claims folder confirms the Veteran filed an initial claim for service connection for a nervous condition in September 1971.  This initial claim did not identify any psychiatric diagnosis in specific.  The Veteran was afforded a VA examination in November 1971, which diagnosed the Veteran with chronic anxiety neurosa.  In a December 1971 rating decision, the RO denied entitlement to service connection for a "nervous condition" finding no in-service incurrence and no nexus to service.  While only the anxiety diagnosis was specifically addressed, that was the only diagnosis rendered at the time.

The Veteran filed a notice of disagreement (NOD) in May 1972, and the RO issued a Statement of the Case (SOC) in June 1972 continuing the denial of the claim.  The Veteran did not perfect this appeal nor was any additional evidence received.  Indeed, no correspondence or evidence was received from the Veteran until April 2007, over three decades later.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  

While the Veteran did initially appeal the December 1971 rating decision, the appeal was not perfected within the allowed time period and, therefore, the decision is final.

It does not appear the Veteran is disputing the fact that he did not perfect his appeal.  Rather, he disputes that the December 1971 rating decision denied any and all psychiatric diagnoses and, therefore, a portion of the Veteran's original 1971 claim remained open.

There are only two exceptions to the rule of finality of VA decisions; challenges based on clear and unmistakable error (CUE) in a prior, final decision and claims based on new and material evidence.  38 U.S.C.A. §§ 5108, 5109A, 7111 (West 2002), Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

It is noteworthy that in the Board's June 2010 decision granting entitlement to service connection for delusional disorder and PTSD, the Board determined that the Veteran's April 2007 claim was distinct from the 1971 previously denied claim and, therefore, no new and material evidence was necessary to reopen the claim.  In so concluding, the Board cited to Boggs, where the United States Court of Appeals for the Federal Circuit held that claims based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b).  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  Since the Veteran was diagnosed with other psychiatric disabilities at that time, compared to the disabilities diagnosed at the time of the 1971 denial, the Board considered the claim as new rather than a petition to reopen the previously denied claim.

To the extent the Veteran is claiming his 2007 claim was distinct and new compared to the 1971 original claim, the Board notes that clearly an earlier effective date would not be warranted.  The Veteran was granted entitlement to service connection for delusional disorder and PTSD, effective April 11, 2007, the date of this new and "distinct" claim.  

Presuming, however, that the Veteran's original 1971 claim seeking entitlement to service connection for a nervous condition meant to encompass any and all psychiatric diagnoses, the pertinent question here then is whether the December 1971 denial of the claim was an "implicit denial" as to any and all psychiatric diagnoses.  The Board concludes it was.

In certain circumstances, pursuant to the "implicit denial doctrine," "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision." Adams, 568 F.3d at 961. The implicit denial doctrine also applies when the subsequent adjudication is a Board, rather than a regional office, decision.  Cogburn v. Shinseki, 24 Vet. App. 205, 212 (2010) (citing Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010)).

While entitlement to VA benefits is a property interest protected by the Due Process Clause of the Fifth Amendment to the United States Constitution, and, therefore, veterans have a constitutional right to a fair adjudication of their claims for benefits, the implicit denial doctrine does not violate a claimant's constitutional rights, per se. See Cushman v. Shinseki, 576 F.3d 1290, 1298 (Fed. Cir. 2009) (determining that a veteran's disability benefits are nondiscretionary, statutorily mandated benefits, to which a veteran is entitled upon a showing that he meets the eligibility requirements set forth in the governing statutes and regulations, and thus entitlement to benefits is a property interest protected by the Due Process Clause of the Fifth Amendment to the United States Constitution); Cogburn, 24 Vet. App. 205. However, as discussed in detail below, certain criteria must be met in order for the implicit denial doctrine to apply. Cogburn, 24 Vet. App. 205. Several factors must be considered in analyzing the applicability of the implicit denial doctrine, including the relatedness of claims, the specificity of the adjudication, the timing of the claims, and whether the claimant was represented at the time the claims were filed. Id. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In deciding the applicability of the implicit denial doctrine, the Board must address each of the following factors: (1) relatedness of the claims; (2) the specificity of adjudication; (3) the timing of the claims; and (4) whether the claimant is represented.  See Cogburn, 24 Vet. App. 205.

Here, the Veteran merely claimed entitlement to service connection for a "nervous condition" in 1971.  In 2007, over three decades later, he claimed entitlement to service connection for a "mental condition."  On its face, the Board finds little difference between the two claims.  

The Veteran's contentions, moreover, remained unchanged from 1971 to 2007.  The Veteran suffered a panic attack during a flight while in the military, which led to him being removed from flight training and, ultimately, the military.  His service treatment records reflect several sessions with the Army psychiatrist with a diagnosed "paranoid personality disorder."  As an aside, the Board notes personality disorders are congenital or developmental defects and are not generally considered subject to service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).   

Again, the Board notes that Boggs was cited in its June 2010 decision granting entitlement to service connection for delusional disorder and PTSD, where the Board determined that the Veteran's April 2007 claim was distinct from the 1971 previously denied claim and, therefore, no new and material evidence was necessary to reopen the claim.  The Board again emphasizes that Boggs was cited in the context of whether new and material evidence was necessary to reopen a claim versus determining whether the implicit denial rule applied.  Pursuant to 38 U.S.C.A. § 7104(b), when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered. In Clemons v. Shinseki, 23 Vet. App. 1 (2009), however, the Court indicated that a claim cannot be considered confined to any one particular psychiatric diagnosis alone where varying diagnoses is reasonably raised by the record.  Id.  The Court in Clemons clarified that Boggs applied to the 38 U.S.C. § 7104(b) prohibition on reopening a previously denied claim based on the same factual basis, as a different diagnosed disability presented a different factual basis of a previously denied claim, and not to original claims: "by its own terms and rationale, Boggs is not applicable to, and does not inform us how to determine, the scope of a claim at the time the claim is filed." Clemons, 23 Vet. App. at 7. 

Accordingly, the Board finds no contradiction to state that the 1971 claim by the Veteran for a "nervous condition" was the same as the subsequent 2007 claim for a "mental condition."

In light of the similar wording and identical basis of the claims, the Board finds the 1971 claim to be virtually identical to the 2007 claim asserted by the Veteran.  Cf. Deshotel v. Nicholson, 457 F.3d 1258, 1261-62 (2006) (the claimant was seeking service connection for two conditions that were closely related: a head injury and a psychiatric disability resulting from that head injury); Ingram v. Nicholson, 21 Vet. App. 232, 247 (2007) (noting that the appellant's claim for VA benefits under 38 U.S.C. § 1151 was unrelated to his claim for nonservice-connected pension benefits).  The Board finds the first factor of the Cogburn test weighs in favor of finding that the claim has been implicitly denied.  See Cogburn, 24 Vet. App. 205.

The Veteran was afforded a VA examination in November 1971, two years after his separation from the military, where he was diagnosed for the first time with a chronic psychiatric disorder.  Namely, the Veteran was diagnosed with chronic anxiety neurosa.

In December 1971, the RO denied the Veteran's claim for a nervous condition finding the Veteran was treated for paranoid tendencies in service, but these "...tendencies do not represent a recognized psychiatric disorder and the currently diagnosed anxiety reaction is held not contributable to service."  

The Veteran seems to be arguing that other psychiatric diagnoses were still pending based on the 1971 claim because the VA examiner only diagnosed the Veteran with anxiety.  The Board disagrees.

In discussing the specificity of adjudication in implicit denial cases, the pertinent inquiry is whether a reasonable veteran would have known that his claim for disability compensation for the claim was denied.  See Cogburn, 24 Vet. App. At 212. The Court cited the facts in Deshotel as indicative of an implicit denial because "the regional office noted, when it granted [VA benefits] for a head injury, that the claimant's medical examination showed no evidence of psychiatric symptom[s]," and "[u]nder those circumstances, a reasonable veteran would have known that his claim for disability compensation for a psychiatric disorder was denied." See id. at 212. The Court also noted its prior decision in Ingram, 21 Vet. App. at 247-48, where it found that "when Mr. Ingram was informed that his claim for pension benefits was denied because his condition was 'not established as permanent,' he had no reason to know how a disability compensation claim based on [38 U.S.C. § 1151] might have been decided by the regional office." Id. at 212-13.

Similarly here, it does not matter what diagnoses were rendered by the VA examiner at the time of the 1971 denial, but rather whether the Veteran should have known that his claim for any psychiatric disability was being denied.  In this case, the Board finds the RO, in denying the Veteran's claim for entitlement to service connection for a "nervous condition," considered the Veteran's in-service treatment for paranoid tendencies, and any psychiatric treatment since service.  The RO did not limit the denial as to a specific diagnosis beyond indicating the medical evidence at that time revealed a chronic diagnosis of anxiety neurosa. Accordingly, the Board finds a reasonable veteran would know that his claim for a psychiatric disability, any psychiatric disability, was being denied at the time of the 1971 decision.  The Board finds the second factor of the Cogburn test weighs in favor of finding that the claim was denied.  See Cogburn, 24 Vet. App. 205.

Also "highly significant" to an implicit denial doctrine analysis is the timing of claims. Cogburn, 24 Vet. App. at 213, citing Adams, 568 F.3d at 964.  

Here, the Veteran's 1971 claim seeking entitlement to service connection for a "nervous condition" and 2007 claim seeking entitlement to service connection for a "mental condition" are over three decades apart.  In light of the virtual identical claims, however, timing is essentially a non-factor.  See Williams v. Peake, 521 F.3d 1348, 1351 (2008) (a subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim, as the later disposition, denying the claim on its merits, also decides that the earlier identical claim must fail; the notice given that the later claim has been disallowed informs the veteran that his claim for service connection has failed, and affords the veteran the opportunity for appeal to the Board, and if necessary to the Court, so that he might demonstrate that his claim for service connection should have been sustained); see also Munro, 616 F.3d at 1296.  Thus, the Board finds this third Cogburn factor weighs in favor of finding that the claim has been implicitly denied.
 
The final Cogburn factor goes to whether the Veteran was represented in the prior 1971 denial.  That is, the Board should account for the fact that the Veteran was represented by organizational aides prior to his appeal to the Court, and make any findings of fact as to how the Veteran's representation affected his appeal or the prior adjudications of his claims.  See Cogburn, 24 Vet. App. at 217. The Court in Cogburn noted the Board's duty to sympathetically construe a veteran's claim, but that representation might be a factor in determining the degree to which a veteran's pleading is liberally construed. Id. at 213. 

At the time of the 1971 denial, the Veteran was represented by the American Legion and not an attorney.  However, based on the discussion above, the Board finds that a reasonable claimant would have known that his psychiatric claims were all being denied, since he filed a claim generally for nervous condition, and that was what was denied.  The Board also finds it compelling that more than 35 years went by before the Veteran again filed a claim seeking entitlement to service connection for a mental health disability.  That length of time is an indication that the Veteran did not think he had an unadjudicated claim pending, since a reasonable claimant would have followed up with VA or contacted VA sooner to inquire about the ongoing claim.

As all factors weight in favor of finding that the Veteran's claim for an acquired psychiatric disorder was denied, the Board finds using the implicit denial doctrine appropriate in this case.

As such, the December 1971 denial of the Veteran's claim for entitlement to service connection for a "nervous condition" was an implicit denial of any and all psychiatric diagnoses.  Thus, the Veteran's September 1971 claim is no longer pending.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against a finding that a claim for a psychiatric disorder was not implicitly denied in the RO's December 1971 rating decision, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

 CUE with a December 1971 Rating Decision

Alternatively, the Veteran claims he is entitled to an earlier effective date back to his September 1971 original application for entitlement to service connection for a nervous condition because the original December 1971 denial was clearly and unmistakably erroneous (CUE).

 A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement. If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis. 

As noted above, while the Veteran initiated an appeal to the December 1971 rating decision denying entitlement to service connection for a nervous condition, he did not perfect an appeal nor was any new and material evidence submitted within the applicable time frame following the June 1972 Statement of the Case (SOC) and, therefore, the decision is final.  38 U.S.C § 4005(c) (1971), 38 C.F.R. §§ 3.104, 19.129, 19.192; currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Such a final decision, however, may be reversed where evidence establishes that it was a product of clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a). A final and binding RO decision will be accepted as correct in the absence of CUE. Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision. 38 C.F.R. § 3.105(a).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made. Russell v. Principi, 3 Vet. App. 310, 313-14. It must always be remembered that CUE is a very specific and rare kind of error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

 The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existent at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). Only the law as it existed at the time of the rating decision may be considered. See 38 C.F.R. § 20.1403(b). 

The Veteran claims here that he is entitled to an earlier effective date for his service-connected psychiatric disorder (diagnosed as delusional disorder and PTSD) due to CUE committed in a December 1971 rating decision.

Specifically, the Veteran's representative indicates 38 C.F.R. § 3.303(b) was not correctly applied arguing at the time of the December 1971 rating decision service treatment records indicated an in-service diagnosis of a chronic psychiatric disorder, namely anxiety disorder, and a November 1971 post-service VA examination confirmed diagnosis of the chronic disorder.  While the November 1971 VA examiner did not proffer any specific nexus opinion at that time, the Veteran's representative argues none was needed because the diagnosis was sufficient to confirm in-service incurrence under 38 C.F.R. § 3.303(b).

38 C.F.R. § 3.303(b) indicates with a chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  The rule, however, does not mean any manifestation or abnormality will permit service connection of a disease or defect first shown as a clear-cut clinical entity at some later date.  Rather, for a showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When there is an in-service diagnosis, however, there is no evidentiary requirement of showing continuity.  Id.

The pertinent evidence at the time of the December 1971 rating decision included service treatment records as well as a November 1971 VA examination.

Again, the Veteran's representative argues that service treatment records reflect a diagnosis of anxiety disorder and, therefore, the November 1971 VA examination confirming a diagnosis of an anxiety disorder was sufficient to establish service connection under 38 C.F.R. § 3.303(b).  Had the RO correctly applied the regulation, the Veteran's claim would have been granted at that time.
The service treatment records, however, do not reflect a diagnosis of a chronic psychiatric disorder as the Veteran's representative claims.  Rather, the Veteran was seen by the Army psychiatrist on several occasions following a panic attack during a flight.  The Veteran was diagnosed with paranoid personality disorder.  Both service treatment and personnel records reflect various incidents raising question of the Veteran's psychiatric health, but a chronic diagnosis is not found anywhere in the military records.  

Again, as an aside, the Board notes personality disorders are congenital or developmental defects and are not generally considered subject to service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).   It is noteworthy that a diagnosis of a personality disorder is not equivalent to in-service diagnosis of a chronic disability as described in 38 C.F.R. § 3.303(b). 

After service, the November 1971 VA examination indeed indicates (for the first time) a chronic diagnosis, namely anxiety neurosis.  While the examiner includes a narrative of the Veteran's military treatment history, the examiner does not offer an opinion with regard to etiology or nexus to service.  

It appears the Veteran's representative is not merely articulating a misapplication of law, but rather wishes the Board to weigh the evidence anew.  The evidence does not on its face indicate in-service diagnosis of a chronic psychiatric diagnosis.  Rather, the Veteran's representative is claiming an inferable in-service chronic psychiatric diagnosis based on the facts and events of the time.  For example, the Veteran's representative notes that the Veteran was prescribed valium while on active duty.  While that it factually correct, in order to presume a chronic psychiatric diagnosis from this fact, the Board would have to re-weigh the evidence.

After review of the entire record, the Board finds that there was no CUE committed in the December 1971 rating decision. The facts, as they were at the time, did not support an in-service diagnosis of a chronic psychiatric disorder.  Accordingly, the Board does not find a misapplication of 38 C.F.R. § 3.303(b).  Rather, the Veteran was diagnosed with a personality disorder during his military service, and first diagnosed with a chronic psychiatric disorder in November 1971, over two years after service.  Accordingly, there was also no misapplication of the presumptive service-connection provisions under 38 C.F.R. § 3.307 (indicating service connection is presumed if certain chronic conditions, such as psychoses, is diagnosed within one year of separation from the military).  

While the Veteran claims he did have a chronic psychiatric condition during his military service despite only being diagnosed with a personality disorder, this is not an assertion that can sustain a CUE claim. A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995). The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. 

Here, the Veteran claims a psychiatric diagnosis should have been inferred in light of the evidence found in the military records and because the diagnosis was later substantiated in a 1971 VA examination.  He does not allege that the service treatment records actually show a diagnosis of a chronic psychiatric disorder.  Indeed, the service treatment records only show a diagnosis of a personality disorder.

As explained above, the Board also finds no basis to conclude that the Veteran's "nervous condition" claim in 1971 left any specific psychiatric disability claim open and pending ever since.  The December 1971 rating decision denied entitlement to service connection for a nervous condition.  While the facts at that time only showed a diagnosis of chronic anxiety neurosa, the rating decision denied the claim finding no in-service incurrence of any chronic nervous condition.  Therefore, the entire claim has been denied, and the Veteran was on notice that it had been denied.  See Deshotel v. Nicholson, 457 F.3d. 1258 (Fed. Cir. 2006); Ingram v. Nicholson, 21 Vet. App. 232 (2007); Cogburn v. Shinseki, 24 Vet. App. 205 (2010).

To the extent the April 2007 claim seeking entitlement to service condition for a mental condition raised an entirely new and distinct diagnosis, then the Veteran cannot also now assert that this new and distinct claim has been pending since 1971.  

In summary, the Board finds that the December 1971 rating decision properly applied the laws and regulations then in effect to the facts as they existed at the time. As such, the December 1971 decision was not the product of CUE. 38 C.F.R. § 3.105.

Where, as here, a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b) (emphasis added).  The current effective date for the Veteran's grant of entitlement to service connection for a delusional disorder and PTSD is April 11, 2007, the date of his new claim.  For reasons explained above, there is no legal basis to award an effective date prior to April 11, 2007.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation, and an earlier effective date is not warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i)-(ii), and (r). 













ORDER

An effective date earlier than April 11, 2007for the grant of service connection for a delusional disorder and PTSD is not warranted and, therefore, the appeal is denied.

The December 1971 rating decision that denied service connection for a nervous condition is not clearly and unmistakably erroneous, and the appeal is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


